COURT OF APPEALS
                                                                                                       DIVISION II
                                                                                                  2014 DEC   6 M4 8: 31


                                                                                                  BY

    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                  DIVISION II


 STATE OF WASHINGTON,                                                          No. 44279 -5 - I1


                                        Respondent,


           v.

                                                                      UNPUBLISHED OPINION
 VERNE LEE JACKSON,


                                        Appellant.




          MAXA, J. — Jackson appeals his convictions for first degree child rape and first


degree child molestation. He argues that his public trial right was violated when


preemptory and for cause challenges were conducted at a private sidebar conference, and

that his right to be present at trial was violated because he was not present at the sidebar

conference. Jackson also asserts additional arguments in his statement of additional

grounds ( SAG).


          We hold that ( 1) the trial court did not violate Jackson' s public trial right


regarding peremptory juror challenges because those challenges do not implicate the

public   trial   right, (   2) Jackson cannot show that his public trial right was violated


regarding for cause juror challenges because he has not provided a sufficient record to

demonstrate that a party actually challenged jurors for cause at sidebar, and ( 3) Jackson' s

right to be present was not violated because he was present in the courtroom during the

entire   jury    selection process and    he had the opportunity to join his   counsel at   the   sidebar
44279 -5 -II



conference. We also reject Jackson' s SAG assertions. Accordingly, we affirm Jackson' s

convictions.



                                                         FACTS


           In 2010 a child disclosed that Jackson, who had babysat him on at least two occasions,


had engaged in sexual touching and sexual acts with him. The State charged Jackson with first

degree child rape and first degree child molestation.


           Voir dire took place in open court, during which time the parties individually questioned

potential jurors. During a mid -morning break in open court the parties made for cause

challenges, based on the jurors' oral answers during voir dire. These challenges were made on

the record while Jackson was present in the courtroom. The court dismissed four jurors for

cause. These dismissals were marked on the struck juror list.

           Voir dire continued in the afternoon and the parties again questioned jurors in open court.

After the conclusion of voir dire, the trial court announced that it would be starting the process of

selecting the jury. Counsel for both parties then held a sidebar conference with the trial court.

The trial court did not conduct a Bone -Club' analysis before convening the sidebar.

           The sidebar conference was not recorded, and neither the trial court nor counsel ever


stated on the record what had occurred in the conference. Counsel for both parties apparently

made peremptory challenges, and the struck juror list shows which party made the challenges

and   in   what order.   The   struck   juror list   also shows   that two   more   jurors —jurors 10 and 32 —


were dismissed for cause. But the record does not disclose whether either party made for cause




1 State v. Bone -Club, 128 Wn.2d 254, 258 -59, 906 P. 2d 325 ( 1995).

                                                            2
44279 -5 -II



challenges of those two jurors or whether the trial court merely announced that it had dismissed

them sua sponte. Jackson was not present at the sidebar conference, although he was in the

courtroom.




        After the sidebar conference, the trial court announced the jurors who would be seated on


the jury. The trial court did not announce in open court which jurors had been subject to

peremptory challenges or dismissed for cause, but the struck juror list reflecting that information

was filed with the court clerk that same day.

        The jury found Jackson guilty as charged. Jackson appeals his convictions.
                                             ANALYSIS


A.      PUBLIC TRIAL RIGHT


        Jackson argues that his public trial right was violated when counsel was allowed to make


peremptory juror challenges and two jurors were dismissed for cause during a sidebar
conference. We disagree.


         1     Legal Principles


        The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee a defendant the right to a public trial. State 'v. Wise, 176

Wn.2d 1, 9, 288 P. 3d 1113 ( 2012). In general, this right requires that certain proceedings be held


in open court unless the trial court first considers on the record the five- factor test set forth in

State v. Bone -Club, 128 Wn.2d 254, 258 -59, 906 P. 2d 325 ( 1995) and finds the factors justify a

closure of the courtroom. Whether a courtroom closure in fact occurred and whether a

courtroom closure violated a defendant' s right to a public trial are questions of law we review de

novo.   Wise, 176 Wn.2d at 9, 12.


                                                    3
44279 -5 -I1




          The threshold determination when addressing an alleged violation of the public trial right

is whether the proceeding at issue even implicates the right. State v. Sublett, 176 Wn.2d 58, 71,

292 P. 3d 715 ( 2012). "          Not every interaction between the court, counsel, and defendants will

implicate the      right   to a   public   trial   or constitute a closure        if   closed   to the   public."   Id.


          To address whether there was a court closure implicating the public trial right, we employ

a   two -step   process.    State   v.   Wilson, 174 Wn.           App.   328, 335 -37, 298 P. 3d 148 ( 2013).             First, we


consider whether the particular proceeding at issue " falls within a category of proceedings that

our    Supreme Court has already             acknowledged           implicates    a    defendant'   s public   trial   right."   Id. at


337;    see also   Wise, 176 Wn.2d           at    11.   Second, if the proceeding at issue does not fall within a

specific protected category, we determine whether the proceeding implicates the public trial right

using the "     experience and       logic" test         our   Supreme Court      adopted       in Sublett. Wilson, 174 Wn.


App. at 335.

          The experience and logic test requires us to consider ( 1) whether the process and place of

a   proceeding     historically     have been        open      to the press and   general public ( experience             prong),   and




    2) whether access to the public plays a significant positive role in the functioning of the

proceeding ( logic prong). Sublett, 176 Wn.2d                       at   73. If the answer to both prongs is yes, then the


defendant' s public trial right " attaches" and a trial court must consider the Bone -Club factors

before closing the proceeding to the public. Id. at 73.

           2.      Peremptory Juror Challenges

           Jackson argues that the trial court violated his right to a public trial by allowing

peremptory juror challenges to be made at a sidebar conference. We held in State v. Dunn, 180

Wn.     App.    570, 321 P. 3d 1283 ( 2014)              and again    in State   v.    Marks, No. 44919 -6 -1I, 2014 WL
44279 -5 -II



6778304, at * 3 ( Wash. Ct. App. Dec. 2, 2014) that exercising peremptory challenges does not

implicate the public trial right. Accordingly, we hold that the trial court did not violate Jackson' s

public trial right by allowing counsel to make peremptory challenges at a sidebar conference.

        3.      For Cause Juror Dismissals                0




        Jackson argues that the trial court violated his public trial right by allowing counsel to

make for cause juror challenges at a sidebar conference. We disagree because Jackson has not

provided a sufficient record for us to determine what happened at the sidebar conference.


Jackson' s inability to show that either party actually challenged jurors 10 and 32 for cause at

sidebar precludes us from finding a public trial right violation.

        Division Three of this court in State v. Love held that the exercise of for cause juror

                                                  did                    the defendant'              trial            176 Wn.
challenges     during   a sidebar conference            not violate                       s public           right.




App.   911, 919, 309 P. 3d 1209 ( 2013).         However, this division has not yet addressed whether for

cause juror challenges implicate the public trial right. In this case, we need not decide whether a

party' s for cause challenges or argument on those challenges implicates the public trial right.

         Here, the record does not show that the State or Jackson actually challenged jurors 10 and

32 for cause at the sidebar conference. A party' s challenge is not the only way a juror can be

dismissed for cause. Under RCW 2. 36. 110, the trial court has a duty to excuse any juror who, in

the opinion of the judge, is unfit to serve as a juror for one of several reasons, including " conduct

or practices    incompatible      with proper and efficient         jury   service."   Here, the trial court may have

decided      during   voir   dire questioning   of jurors     10   and   32 —which     was   done in   open court —that




they should be dismissed under RCW 2. 36. 110, and then merely announced that decision to
counsel at the sidebar conference.



                                                               5
44279 -5 -II




        The question therefore becomes whether a trial court' s announcement to counsel of its

decision dismissing jurors under RCW 2. 36. 110 implicates the public trial right. Our Supreme

Court has not held that the trial court' s juror dismissals must be announced in open court.


Therefore, we must apply the experience and logic test to determine if the public trial right

applies. Sublett, 176 Wn.2d at 73.


        The experience and logic test does not suggest that the trial court' s announcement of sua


sponte juror dismissals implicates the public trial right. Regarding the experience prong, the

dismissals of jurors 10 and 32 here were " announced" in writing on a document that was filed in

the public record. We are aware of no authority indicating that this procedure is improper, or

that a trial court' s act of announcing juror dismissals historically has been open to the public.

Regarding the logic prong, the public would not play a significant positive role in the functioning

of the trial court' s announcement of juror dismissals. Therefore, we hold that a trial court' s

announcement that it is dismissing jurors sua sponte does not implicate the public trial right.

        If one or both of the parties had made for cause juror challenges at the sidebar conference


and the parties argued those challenges, the public trial right may have been implicated. On the

other hand, if the trial court here merely announced at the sidebar conference that it was

dismissing jurors 10 and 32, the trial court did not violate Jackson' s public trial right. The

problem here is that the record does not disclose what happened at the sidebar conference with

regard to the two jurors who were dismissed for cause.

         Our Supreme Court in State v. Koss held that the defendant bears the responsibility to

provide a record     showing that   a court closure   has   occurred.   Wn.2d ,    334 P. 3d 1042,


 1047 -48 ( 2014).   Similarly, the plurality opinion in State v. Slert held that the defendant has the

                                                        6
44279 -5 -II




burden of providing an adequate record to establish a violation of the public trial right, and in the
absence of an adequate record a court will not infer that the trial court violated the constitution.

     Wn.2d ,      334 P. 3d 1088, 1093 ( 2014).


        Here, Jackson has not provided us with a sufficient record to determine whether what

happened at the sidebar conference would implicate the public trial right. As a result, we will

not assume that the trial court violated that right. Accordingly, we reject Jackson' s argument

that the trial court violated his public trial right with regard to for cause juror challenges.

B.      RIGHT TO BE PRESENT


        Jackson argues that the trial court violated his federal constitutional right to be present at

trial when it allowed counsel to conduct for cause and preemptory juror challenges at a private

sidebar conference. We assume without deciding that the right to be present attached, but hold

that the right was not violated.


         1.    Legal Principles


        Under the Sixth and Fourteenth Amendments to the United States Constitution, a

criminal defendant has a fundamental right to be present at all " critical stages" of trial. State v.

Irby, 170 Wn.2d 874, 880, 246 P. 3d 796 ( 2011). 2 Our Supreme Court has recognized that jury
selection is a critical stage of trial to which the right to be present attaches. Id. at 883 -84. The

court reasoned that the selection of the jury is the primary mode through which the defendant is

secured a free and impartial jury. Id. at 884. Further, the court stated that the right to be present




2 The right to be present also is guaranteed by article I, section 22 of the Washington State
 Constitution, but Jackson does not explicitly argue that his rights were violated under this
 provision. Therefore, we need not address this issue.

                                                    7
44279 -5 -II




attaches when the work of impaneling the jury begins, which in that case was when the

prospective jurors were sworn and completed questionnaires. Id.

         However, a defendant'      s right   to be   present   is   not   absolute. Id.   at   881.   A defendant does


not have the right to be present if his /her presence would be useless or not beneficial. Id.

         We review the question of whether a trial court violated a defendant' s right to be present

at trial de novo. Id. at 880.


         2.    Right to Be Present Not Violated


         We assume without deciding that juror challenges may constitute a critical stage of trial

to which the defendant' s right to be present attaches. However, we hold that Jackson' s right to

be present was not violated because he was present in the courtroom during the entire jury

selection process and he had the opportunity to join his counsel at the sidebar conference.

          Jackson relies on Irby to support his argument that his right to be present was violated. In

Irby, the trial court gave the venire a questionnaire to fill out on the first day ofjury selection
without counsel present.        170 Wn.2d at 877. After the questionnaires were completed, the trial


court then sent an email to counsel asking whether they would agree to dismiss 10 jurors for

cause based on answers given in the questionnaires. Id. at 877 -78. Defense counsel responded

to the   email and agreed     to dismiss the jurors for     cause.         Id. at 878.   The defendant was in custody

at the time,' and there was no evidence that the defendant was consulted before the jurors were

dismissed. Id.    at   884.   Our Supreme Court held that this was a violation of the defendant' s due

process right to be present. Id.


          Unlike the defendant in Irby, Jackson was present in the courtroom during all of voir dire,

and therefore had the opportunity to hear all questioning that formed the basis for any future

                                                            8
44279 -5 -II



challenges. Further, unlike the defendant in Irby, Jackson was present in the courtroom when

counsel exercised peremptory challenges and when jurors 10 and 32 were dismissed for cause.

Under these circumstances, Jackson had the opportunity to be involved in counsel' s use of

peremptory or for cause challenges. The sidebar conference did not deprive Jackson of the
 power ...      to give advice or suggestion or even to supersede" his counsel. Irby, 170 Wn.2d at

883.


            Similarly, this case is distinguishable from our decision in State v. Slert, 169 Wn. App.

766, 282 P. 3d 101 ( 2012), aff'd      on other grounds,         Wn.2d ,       334 P. 3d 1088 ( 2014). 3 In

Slert, we found that the defendant' s right to be present was violated when the trial court held an

in chambers conference with counsel, outside the presence of the defendant, at which they

discussed juror        questionnaire responses and agreed   to   excuse   four jurors for   cause.   169 Wn.


App.   at   770 -75.    This court held that because the questionnaire responses were designed to elicit


information with respect to the jurors' fitness to serve as jurors, they constituted a critical stage

of jury selection proceedings analogous to the proceedings in Irby. Id. at 773 -74. We found that

this procedure violated the defendant' s right to be present because jurors were dismissed for

case -specific reasons and there was no record showing that defense counsel consulted with the

defendant prior to agreeing to the dismissals. Id. at 775.

            Here, unlike in Slert, Jackson was in the courtroom when all information regarding the

jurors' fitness to serve was discussed in open court questioning. Further, unlike in Slert, Jackson




3 The Supreme Court in Slert did not resolve the right to be present issue, and instead remanded
to this court to address whether the violation of the right to be present constituted harmless error.
334 P. 3d at 1093.

                                                       9
44279 -5 -II



was present in the courtroom and witnessed counsel conduct the jury selection process, and there

is no evidence that he did not have the opportunity to exercise his right to consult with his

counsel.



            We hold that the trial court did not violate Jackson' s right to be present during jury

selection proceedings.




C.          SAG ARGUMENTS


            Jackson raises several additional errors in his SAG. While a defendant is not required to


cite to the record or authority to support issues raised in his SAG, he must still " inform the court

of   the   nature and occurrence of [the] alleged errors."                RAP 10. 10( c).    We are not required to


search      the   record   to find   support      for defendant' s   claims.   RAP 10. 10( c).      Jackson provides no


arguments to support any of his alleged errors, and provides little context to assist the court in its

review. Nevertheless, we attempt to address his SAG issues.

             1.    Juror Bias


            Jackson    alleges     that four   members of      the   jury had " ties"   to his   sister.   SAG   at   1.   He


apparently claims juror bias. The Sixth and Fourteenth Amendments to the United States

Constitution, as well as article I, section 22 of the Washington State constitution, guarantee a

defendant the right to an impartial jury. State v. Davis, 175 Wn.2d 287, 312, 290 P. 3d 43 ( 2012).

A prospective juror must be excused for cause if the trial court determines that the juror is


actually or impliedly biased. RCW 4.44. 170; Kuhn v. Schnall, 155 Wn. App. 560, 574, 228 P. 3d

828 ( 2010).        We must presume that each juror sworn in is impartial; otherwise they would have

been       challenged      for   cause.   State   v.   Reid, 40 Wn.   App.   319, 322, 698 P. 2d 588 ( 1985).              A party




                                                                     10
44279 -5 -II




that accepts a juror without exercising its available challenges against the juror cannot later

challenge that juror' s inclusion on the panel. Id.

         Jackson fails to indicate which jurors he alleges were biased, and fails to show that he

objected to the inclusion of these jurors below. However, even if Jackson had challenged the

jurors for cause below, he fails to provide the necessary support for his allegations of bias on

appeal. A juror' s acquaintance with a party, by itself, is insufficient to establish grounds for a for

cause   challenge. State    v.   Tingdale, 117 Wn.2d 595, 601, 817 P. 2d 850 ( 1991).   Jackson fails to


point to any evidence in the record demonstrating that any of the jurors lacked the ability to be

impartial. Accordingly, Jackson' s challenge fails.

         2.      Failure to Understand Court Proceedings


         Jackson asserts that he was not asked whether he could read or write and that he did not

understand how the court works or the laws. However, this vague assertion " does not inform the

court of   the   nature and occurrence of alleged errors,"   and therefore we need not consider it under


RAP 10. 10( c).     There also does not appear to be any factual basis in the record for this assertion.

Accordingly, we need not address it.

         3.      Right to a Speedy Trial

         Jackson asserts that the trial court violated his right to a speedy trial. Before trial, the

State indicated that the victim had disclosed new sexual acts and that the State was planning to

file amended charging information. Jackson requested a continuance to prepare for the new

charges and review the new evidence against him. Jackson indicated that he would waive his

right to a speedy trial. Trial commenced within 90 days of this waiver.




                                                       11
44279 -5 -II



          A motion for a continuance made " by or on behalf of any party waives that party' s

objection      to the   requested     delay."    CrR 3. 3( f)(2); State v. 011ivier, 178 Wn.2d 813, 823, 312 P. 3d


1 ( 2013).     Because Jackson requested the additional continuance, he is now prevented from

challenging the delay on appeal.

          4.     Failure to " Read Rights"


          Jackson asserts that he was never read his rights until after the trial was over. However,

this   statement "      does   not   inform the   court of   the   nature and occurrence of alleged errors,"   and




therefore      we need not consider        it   under   RAP 10. 10( c).   There also does not appear to be any

factual basis in the record for this assertion. Accordingly, we need not address it. •

          5.      Ineffective Assistance of Counsel


          Jackson alleges that his counsel' s assistance was deficient in failing to address his

competency and refusing his request for a polygraph test. His assertion that he did not

understand the laws and how the court worked also could be considered an ineffective assistance

of counsel claim.




          However, a court reviewing an ineffective assistance claim raised on appeal may only

consider facts contained within the record. State v. Grier, 171 Wn.2d 17, 29, 246 P. 3d 1260

 2011).      Claims relying on conversations with counsel that occur off the record must be filed in a

personal restraint petition. See id. Jackson' s assertions all rely on evidence outside the trial

record. As a result, these challenges would need to be raised in an appropriately supported

personal restraint petition, not a statement of additional grounds. See id. Accordingly, we reject

Jackson' s ineffective assistance of counsel arguments.




                                                                   12
44279 -5 -II



        We affirm Jackson' s convictions.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record pursuant to RCW 2. 06. 040, it

is so ordered.




 We concur:




                                                 13